                           Case 2:20-cr-00092-SSV-KWR Document 1-1 Filed 09/18/20 Page 1 of 1
                                                                                                                                              PER 18 U.S.C. 3170
                                 DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

    BY: ETNFoRMATToN                   E     TNDTcTMENT                               CASE NO.

Matter     Sealed:    !       Luvenite E          Otn", than Juvenile                        ,.O,,;ORNELUS$HCT.
I        Pre-lndictment   Plea   l-l SupersedinS E          Defendant Added
                                                                                                                                            R [||A G' 4
                                                                                       Defendant:
                                   E tndictment l-l         Chargeslcounts Added
                                   I I lnformation
Name of District Court, and/or Judge/Magistrate Location (City)                        Address:                 New Orleans, LA

    UNITED STATES DISTRICT           CoURT EASTERN
    DISTRICT OF LOUtStnrun                         Divisional Office

                                       Patty Ortiz
    Name and Office of Person
Furnishing lnformation on
THIS FORM
    Name of Asst
                                          U.S. Atty
                                        Phone No.                                          tr      lnterpreter    Required     Dialect:

    U.S. Attorney          Brian M. Klebba
    (if assigned)                                                                          Birth
                                                                                                         966
                                                                                                                                     E      uate        fl   ntien
                                                                                           Date      1
                                                                                                                                     E      Female      (if applicable)

    Name of Complainant Agency, or Person (& Title, if any)
                                                                                                                               xxx_xx_    7637
    Federal Bureau of lnvestigation, SA Robert Orvin                                       Social Security Number

     T-1     person is awaiting trial in another Federal or State Court
             (grve name ot coun)
                                                                                                                             DEFENDANT



             this person/proceeding transferred from another district
                                                                                       lssue:        n         Warrant @summons
     -
     r-r     per (circle one) FRCrP 20, 2'l or 40. Show District
                                                                                      Location Status:
                                                                                       Arrest Dale                    or Date Transferred to Federal   Custody_
             this is a reprosecution of charges
             previously dismissed which were                                               E       Currently in Federal Custody
             dismissed on motion of:

             E    u s. Atty EIDefense
                                                                                           n       Currently in State Custody
                                                                 SHOW                                tr    writ   Required
     !     tni. prosecution relates to   a
           pending case involving this same
                                                               DOCKET NO.
                                                                                           f]      Currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                           tr      Fugitive
           Clerk.)
    !      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                               MAG. JUDGE
                                                                CASE NO.
                                                                                      Defense Counsel (if any)               Claude Kelly

           regarding this defendant were
           recorded under                                                                    I rno ! crn !                        nrlo
Place of
                                                                                                    !      Appointed on Target Letter
                Orleans Parish                        County
offense

                                                                                       E        f f i" report amends AO 257 previously submitted
          OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

Total # of        Counts 7                    (for this defendant onty)

Offense                     Title & Section/-
Level (1,3,4)
                          (Pettv = 1 / Misdemeanor = 3 / Felonv = 4)                            Description of Offense Charged                               Count(s)
4               Title 1B USC Section 371                                      Conspiracy to Commit Mail Fraud                                                 1



4               Title 18 USC Section 1341                                     Mail Fraud                                                                     2-7
